

Exhibit 10.14h


NON-EMPLOYEE DIRECTOR


TERMS AND CONDITIONS


1.
Terms and Conditions: This grant of service-based restricted stock units is made
under the Ingevity Corporation 2016 Omnibus Incentive Plan (the “Plan”), and is
subject in all respects to the terms of the Plan, including the terms of the
Non-Employee Director Deferred Compensation Plan, which is a part of the Plan.
All terms of the Plan are hereby incorporated into these terms and conditions
(the “Terms and Conditions”) by reference. In the event of a conflict between
one or more provisions of these Terms and Conditions and one or more provisions
of the Plan, the provisions of the Plan shall govern. Each capitalized term not
defined herein has the meaning assigned to such term in the Plan.



2.
Confirmation of Grant: Effective as April 28, 2017 (the “Award Date”), Ingevity
Corporation (the “Company”) granted the Non-Employee Director whose name is set
forth in the notice of grant (the “Grantee”) time-based Deferred Stock Units
with respect to a specified number of shares of Common Stock as set forth in the
Grantee’s notice of grant (the “DSUs”). By accepting the DSUs, the Grantee
acknowledges and agrees that the DSUs are subject to the Terms and Conditions
and the terms of the Plan.



3.
Stockholder Rights:



a.
Except as provided in Section 3(b) below, the Grantee will not have any
stockholder rights or privileges (including voting rights) with respect to the
shares of Common Stock subject to the DSUs until such shares of Common Stock
vest and are actually settled, issued and registered in the Grantee’s name in
the Company’s books and records.



b.
If the Company declares a cash dividend on its shares of Common Stock, on the
payment date of the dividend, the Grantee shall be credited with dividend
equivalents equal to the amount of such cash dividend per share of Common Stock
multiplied by the number of shares of Common Stock subject to the DSUs. The
dividend equivalents will be subject to the same terms regarding vesting and
forfeiture as the DSUs and will be paid in cash at the times that the
corresponding shares of Common Stock associated with the DSUs are delivered (or
forfeited at the time that the DSUs are forfeited). The Grantee shall be
responsible for any tax liability associated with any cash payments in
accordance with Section 10 below.



4.
Automatic Forfeiture: The DSUs (including any DSUs that have vested but not yet
been settled) will automatically be forfeited and all rights of the Grantee to
the DSUs shall terminate under any of the following circumstances:



a.
The Grantee’s service with the Company as a Non-employee Director is terminated
by the Company for Cause.



b.
The Committee requires recoupment of the DSUs in accordance with any recoupment
policy adopted or amended by the Company from time to time.




5.
Transferability: The DSUs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.



6.
Vesting: The DSUs shall vest in full on April 28, 2018; provided that the
Grantee continues to serve as a Non-Employee Director with the Company through
such date; provided, however, that the DSUs will not be settled until the
Non-Employee Director’s separation from service with the Company. In the event
the Grantee ceases to be a Non-Employee Director for any reason before April 28,
2018 other than as described in Sections 4 and 7, a number of the DSUs (rounded
up to the nearest whole number) awarded to the Grantee shall become vested on a
pro rata basis equal to the total number of DSUs granted on the Award Date,
multiplied by a fraction the numerator of which is equal to the number of full
months that have elapsed from the Award Date and the denominator of which is 12,
and any remaining portion of the DSUs shall be forfeited and, the vested DSUs
shall be settled as described in Section 9 below.



7.
Termination of Service: If, prior to the first anniversary of the Award Date,
(i) the Grantee’s service with the Company is terminated by reason of death or
Disability (as defined below), the DSUs shall become vested in full and settled
as described in Section 9 below. For purposes of these Terms and Conditions
“Disability” means permanently and totally disabled in accordance with Section
409A of the Internal Revenue Code.



8.
Change in Control: In the event of a Change in Control, Section 14 of the Plan
shall control and Section 14 of the Plan shall supersede Sections 7 and 8 of
these Terms and Conditions; provided, however, in the event that, following a
Change in Control in which the DSUs are assumed, the Grantee’s service is
terminated by reason of the Grantee’s death or Disability, the DSUs shall vest
in full and be settled as provided in Section 9 of these Terms and Conditions.



9.
Settlement: Any DSUs not previously forfeited shall be settled by delivery of
one share of Common Stock for each DSU being settled. The DSUs shall be settled
as soon as practicable after the Grantee’s termination of service with the
Company, except as provided in Section 7 and 8, but in no event later than 60
days after the Grantee’s termination of service with the Company. These DSUs are
subject to Section 409A of the Internal Revenue Code, and all such payments
shall be made in compliance with the requirements of Section 409A of the
Internal Revenue Code, including application of the six month settlement delay
for any specified employee (as defined in Section 409A of the Internal Revenue
Code) in the event of vesting as a result of a separation from service (as
defined in Section 409A of the Internal Revenue Code).



10.
Tax Withholding: The Grantee as a Non-Employee Director is solely responsible
for the satisfaction of all taxes and penalties that may arise in connection
with the DSUs, and as such the Company has no withholding obligation associated
with the vested DSUs.



11.
No Right to Continued Service: The Grantee understands and agrees that these
Terms and Conditions do not impact the right of the Company or any of its
affiliates retaining the Grantee to terminate or change the terms of the
Grantee’s service with the Company.



12.
Captions: Captions provided herein are for convenience only and are not to serve
as a basis for interpretation or construction of these Terms and Conditions.




13.
Severability: In the event that any provision in these Terms and Conditions
shall be held invalid or unenforceable for any reason, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of these Terms and Conditions.



